— In an action to recover damages for false imprisonment, etc., the defendants Eastern Airlines, Inc., and Edward Killeen appeal, as limited by their *486brief, from so much of an order of the Supreme Court, Queens County (Buschmann, J.), dated May 22, 1984, as denied their motion for summary judgment dismissing the plaintiffs’ action.
Order affirmed, without costs or disbursements.
The complaint consists of a mélange of causes of action to recover damages for false imprisonment, false arrest and malicious prosecution which are hardly exemplary of good pleading practice. However, since the defendants’ motion to dismiss was addressed to the entire complaint, and on this record plaintiff has stated at least one legally sufficient cause of action, the motion must be denied (see, Birnbaum v Citibank, 97 AD2d 392; Country-Wide Leasing Corp. v Subaru Distribs. Corp., 85 AD2d 592).
Furthermore, we cannot say that the Systems Board of Adjustment disposed of the issues that the plaintiffs raised in their common-law tort action since that forum was concerned only with the limited questions before it. Lazer, J. P., Rubin, Fiber and Kooper, JJ., concur.